  Case 1:20-cv-04064-VM Document 37 Filed 08/11/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
VIAMEDIA, INC.,                    :
                                   :                 August 11,         2021
                Plaintiff,         :
                                   :    20 Civ. 4064 (VM)
     - against -                   :
                                   :
WIDEOPENWEST FINANCE, LLC,         :    DECISION AND ORDER
                                   :
                Defendant.         :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiff     Viamedia,   Inc.   (“Viamedia”)    brought    this

action   against   WideOpenWest   Finance,    LLC   (“Defendant”   or

“WideOpenWest”) alleging breach of contract. (See “Amended

Complaint,” Dkt. No. 20.) Plaintiff also moved the Court to

appoint an arbitrator to resolve the parties’ dispute. (Dkt.

No. 14.) The Court granted this motion on June 22, 2020. (Dkt.

No. 23.) Now before the Court is Defendant’s unopposed motion

to confirm the arbitration award. (See “Motion,” Dkt. No. 31;

see also Dkt. No. 36.) For the reasons discussed below, the

Motion is GRANTED.

     A court reviewing an arbitration award should confirm

that award so long as the arbitrator “acted within the scope

of his authority” and “the award draws its essence from the

agreement.” Local 1199, Drug,         Hosp. & Health Care Emps.

Union, RWDSU, AFL-CIO v. Brooks Drug Co., 956 F.2d 22, 25 (2d

Cir. 1992). Even when a Court may believe the arbitrator was


                                  1
 Case 1:20-cv-04064-VM Document 37 Filed 08/11/21 Page 2 of 3



incorrect, an award should be confirmed if the decision was

within the scope of the arbitrator’s authority. See, e.g.,

United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29,

38   (1987)   (“As   long   as   the       arbitrator   is   even   arguably

construing or applying the contract and acting within the

scope of his authority, that a court is convinced he committed

a serious error does not suffice to overturn his decision.”);

Abram Landau Real Estate v. Bevona, 123 F.3d 69, 74-75 (2d

Cir. 1997) (“Even if a court is convinced the arbitrator’s

decision is incorrect, the decision should not be vacated so

long as the arbitrator did not exceed the scope of his

authority.” (citing Leed Architectural Prods., Inc. v. United

Steelworkers of Am. Local 6674, 916 F.2d 63, 65 (2d Cir.

1990))). Generally, confirmation of an arbitration award is

a “‘summary proceeding that merely makes what is already a

final arbitration award a judgment of the court.’” D.H. Blair

& Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006)

(quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d

Cir. 1984)). Accordingly, the court “must grant the award

unless the award is vacated, modified, or corrected.” Id.

(internal quotation marks omitted).

      Here, the Court treats the unopposed motion as one for

summary judgment. See D.H. Blair & Co., Inc. v. Gottdiener,

462 F.3d 95,109 (2d Cir. 2006). Having reviewed the petition,

                                       2
 Case 1:20-cv-04064-VM Document 37 Filed 08/11/21 Page 3 of 3



the memorandum of law, as well as the accompanying documents,

the Court is persuaded that the arbitrator acted within the

scope of his authority. The Court therefore will confirm the

arbitration award.

     Therefore, for the reasons stated above, it is hereby

     ORDERED   that    the   unopposed     motion    of   Defendant

WideOpenWest Finance, LLC to confirm the arbitration award

(Dkt. No. 31) is GRANTED.



SO ORDERED.

Dated: New York, New York
       11 August 2021                 _________________________
                                            VICTOR MARRERO
                                               U.S.D.J.




                                 3
